Corrected Notice of Allowance
The NOA dated 2/14/2022 is being replaced with this corrected NOA in order to renumber the claims due to a numbering error (claim 23 is missing from original numbering sequence). See MPEP 1302.04 wherein the claims may be renumbered by the examiner in accordance with 37 CFR 1.126.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Coyne on 1/5/2022.
The application has been amended as follows: 

Claim 19: in lines 1-2, “the drive link is pivotably coupled to the needle at a second portion of the drive link and” has been deleted.

Claim 24 has been renumbered as claim 23.
Claim 25 has been renumbered as claim 24.
Claim 26 has been renumbered as claim 25.
Claim 27 has been renumbered as claim 26.
Claim 28 has been renumbered as claim 27.

Claim 27 (as renumbered in this examiner’s amendment; claim 28 as presented in claims filed 12/20/2021): in line 7, “head,;” has been replaced with --head;--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 2/18/2022
/KATHLEEN S HOLWERDA/            Primary Examiner, Art Unit 3771